DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after a reasonable search Examiner could not find a reference or series of references that could be reasonably combined that taught: a gaming machine comprising: a credit input mechanism; a player interface; a memory storing data that defines a plurality of initial symbol arrangements, wherein each initial symbol arrangement provides a respective, predetermined minimum return-to-player; a display device; and a game controller configured to: randomly select an initial symbol arrangement from the plurality of initial symbol arrangements; display a plurality of symbols per the initial symbol arrangement selected from the plurality of initial symbol arrangements; update the plurality of symbols displayed to an updated symbol arrangement by moving, per input signals from the player interface, a symbol of the plurality of symbols; remove a winning pattern of symbols from the updated symbol arrangement to form a plurality of vacated display positions; drop a first symbol of the updated symbol arrangement from a first display position into a first vacated display position;  present an award for the updated symbol arrangement;  adjust a credit balance based on a credit value for a physical item received by the credit input mechanism; and  adjust the credit balance based on the award for the updated symbol arrangement.  The closest prior art, Thomas discloses a gaming device having predetermined symbol arrangements that have a minimum return to player and allowing a player to manipulate a symbol arrangement to generate and award.  Thomas however, fails to disclose removing winning symbols and refilling them by dropping symbols down in the display.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386.  The examiner can normally be reached on M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715